Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO APPLICANT’S AMENDMENT



1. Applicants amendment filed on 06/27/22 is acknowledged. 

2. Claims  1, 3, 4, 7-14 are pending. 	


Claims 1,3, 4, 7-14  read on a method for inducing in-vitro amplification of PD-1+CD8+ T cells and functional CD8+ cell subpopulation thereof comprising adding anti-human CD3 antibody, anti-CD28 antibody, IL-7 IL-15 and TLR agonist into a culture system are under consideration  the instant application.

The following new ground of rejection is necessitated by the amendment filed on 06/27/22 


3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims  1,3, 4, 7-14  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20210171909 , US Patent Application 20180148690 , US Patent 20190270817 in view of US Patent Application 20180169224 and US Patent Application 20170233454

US Patent Application ‘909 teaches the method of expanding population of PD1+CD8+ T cells, comprising culturing said cell in the culture medium comprising IL-15,  anti-CD3 and anti-CD28 antibody( see entire document, paragraph, 0006, 0022,0023, 0078, 0217 and claims in particular)

US Patent Application ‘690 teaches the method of expanding population of PD1+CD8+ T cells, comprising culturing said cell in the culture medium comprising anti-CD3 and anti-CD28 antibody and IL-15( see entire document, paragraph, 0017, 0033, 0164, 0180).

US Patent  Application ‘817 teaches the method of expanding population of PD1+CD8+ T cells, comprising culturing said cell in the culture medium comprising anti-CD3 and anti-CD28 antibody ,IL-15 and IL-7 ( see entire document, paragraph, 0091,  0093,0100,0176, 0271, 0572, 0574 )
0100


US Patent Application ‘224 teaches a method of culturing and amplification CD8+ T cells comprising culturing said cells in the culture medium in the presence of Toll-like receptor agonist, TLR1/2. US Patent Application ‘224 teaches that the presence of TLR1/2 agonist increases activation and amplification of said CD8 T cells  ( see entire document, paragraph 0032, 0034, 0042, 0046, 0078 in particular).

US Patent Application ‘454  teaches a method of culturing and amplification CD8+ T cells comprising culturing said cells in the culture medium in the presence of Toll-like receptor agonist such as  TLR1/TLR2 agonist ( see entire document, paragraphs 0005,0063, in particular).


All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).

Thus it would have  been obvious  to one of ordinary skill in the art before the effective filing date of the claimed invention to  add TLR1/TLR2 agonist to the culture medium in the method for inducing in vitro amplification of CD8+ T cells taught by US Patent Application ‘909, US Patent Application ‘690 and US Patent Application ‘817  with a reasonable expectation of success because the prior art taught that each of said compositions can be used for inducing in vitro amplification of CD8+T cells.

“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .  [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06). 

Claims  3, , 7, 10-14 are  included because it would be conventional and within the skill of the art to : (i) determine an optimal TLR agonist to be used  or  (ii)  determine an  effective means and sequence of adding TLR agonist and anti-CD3,anti-CD28 antibody ; or (iii) determine the optimum sources and means of obtaining CD8+ T ceels. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215,

     "The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).

From the combined teaching of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 


Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


5. No claim is allowed.

6. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609(B)(2)(i).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644